Citation Nr: 1618878	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-33 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a psychiatric disability, rated 10 percent prior to June 5, 2013, and 50 percent as of June 5, 2013.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 5, 2015.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from August 1956 to August 1959 and from September 1959 to September 17, 1968.  October 1973.  The Veteran also had service from September 18, 1968, to October 3, 1973, under conditions other than honorable.  A November 2007 VA decision determined the discharge for that period of service was a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A June 2011 rating decision granted service connection for a mood disorder and assigned a 10 percent rating, effective August 12, 2010.  A September 2013 rating decision increased that rating to 50 percent, effective June 5, 2013.  Because the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, (1993).

In February 2014 the Board remanded this case for additional development.


FINDINGS OF FACT

1.  As of August 12, 2010, the effective date of service connection, the Veteran's mood disorder, also variously diagnosed as a depressive disorder, was manifested primarily, by disturbances of motivation and mood, circumlocutory speech, flattened affect, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, and impaired abstract thinking, feelings of hopelessness and helplessness, depressed mood, short-temperedness, irritability, low frustration tolerance, unstable appetite, dysthymic mood, insomnia, fatigue or loss of energy, isolating behaviors, markedly diminished interest or pleasure in all activities, including prior social activities, collectively resulting in occupational and social impairment with reduced reliability and productivity.  

2.  As of the June 5, 2013, VA examination, the Veteran's mood disorder was manifested primarily, by disturbances of motivation and mood, circumlocutory speech, flattened affect, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, impaired abstract thinking, suicidal and paranoid ideation, impairment of short and long term memory, depressed mood, anxiety, mildly slowed mentation, suspiciousness, chronic sleep impairment, guarded and apathetic attitude, lethargic and fatigued, possible hypervigilance associated with visual and auditory hallucinations, and uses alcohol to self-medicate his psychiatric symptoms, collectively resulting in occupational and social impairment with reduced reliability and productivity.  

3.  As of April 5, 2015, the date of the most recent private treatment record diagnosing mood disorder secondary to hearing loss, the Veteran's mood disorder, was manifested primarily, by near-continuous depression affecting the ability to function independently, appropriately and effectively; increased isolative behavior, his belief that people in general are out to get him, increased irritability, worsened sleep preventing him from accomplishing daily tasks, including driving his car, increased difficulty in motivating himself, difficulty in adapting to stressful circumstances (including work or worklike setting) collectively resulting in occupational and social impairment with deficiencies in most areas, such as judgment, thinking, mood, work and family relations.  

4.  As of April 5, 2015, the Veteran's combined disability rating is 80 percent and the Veteran is unable to obtain and maintain substantially gainful employment due to the combined effects of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for a psychiatric disability were met as of August 12, 2010.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2015).

2.  The criteria for a rating in excess of 50 percent for a psychiatric disability were not met from June 5, 2013, to April 4, 2015.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for a psychiatric disability  have been met as of April 5, 2015.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2015).

4.  The criteria for TDIU have been met as of April 5, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his former representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In May 2015 VA obtained an adequate examination.

All of the Board's February 2014 remand requests for additional development have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's psychiatric disability is currently rated 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 943. (2015).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

A June 2010 private medical record diagnosed mood disorder due to hearing loss and alcohol dependence in early remission, with a GAF score of 37; and a history, including hearing loss from artillery testing, multiple hospitalizations for alcohol dependence, and admission to an inpatient psychiatric unit for suicidal ideation.  The psychologist and a licensed psychological associate, who holds a Master's degree, also noted that although the Veteran had been fitted with hearing aids by the VA, he reported that he often felt hopeless and helpless about his hearing, and had a number of depressive episode symptoms, including depressed mood during most of the day nearly every day.  He reported that as his hearing grew worse, he became more short-tempered.  His irritability caused problems for him at home and on the job.  His wife left him and he had mood swings.  He reported that he had considerable trouble going to sleep and staying asleep, and his appetite increased and decreased.  His frustration tolerance was low.  The psychologist and licensed psychological associate noted that the Veteran's mental status showed a mood that was dysthymic.  His affect was blunted, with limited range of emotion.  Judgment and insight were limited.  His narrative was not linear.  There was no current suicidal or homicidal ideation.  The examiners summarized that due to hearing loss, the Veteran experienced symptoms consistent with depressive disorder, including:  depressed mood most of the day nearly every day; mood swings; markedly diminished interest or pleasure in all activities; insomnia; fatigue or loss of energy; suicidal ideation; feelings of helplessness and hopelessness; isolating behaviors; and increased irritability.  The symptoms caused clinically significant impairment in the Veteran's social, occupational, and personal functioning.  His irritability and feelings of isolation severely limited his ability to initiate or sustain work and social relationships.  They opined that the Veteran's prognosis for recovery was poor, and considered the Veteran to be permanently and totally disabled and unemployable.

A May 2011 VA mental disorders examination summarizes that the Veteran's depression had continued over the years and his symptoms included a depressed mood, more days than not; decreased sleep, with waking every two to three hours; fatigue; daily irritability; daily anhedonia, with loss of interest in activities; and daily feelings of worthlessness.  He no longer had suicidal ideation since being abstinent and sober for 14 months.  The VA psychologist also found that the Veteran had no history of mental health issues prior service; that he began drinking after his ears were injured, and that he described himself as an alcoholic and attends weekly Alcoholics Anonymous (AA) meetings.

The VA psychologist also found that the Veteran was hospitalized for a mood disorder in 2010, 1990s and 2000s.  He had attended three sessions with a private psychologist, most recently in March 2011, with good effects.  The VA psychologist also noted that the Veteran's attitude was irritable, his affect was constricted, he was easily distracted, and noted that when he was anxious that he was easily distracted like at work.  The VA psychologist  noted problems with the activities of daily living as losing interest in and enjoyment of prior social activities.  The VA psychologist noted the Veteran's current job was cleaning x-ray equipment for a medical company for 15 hours per week for past 10 to 20 years, but said nothing was wrong with his memory.  The VA psychologist gave a current GAF of 55, and noted that there were mental disorder signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The psychologist found that the Veteran was in regular therapy for depression, and was finding himself increasingly irritable, isolative, and having sleep problems secondary to depression, and no longer engaged in activities he used to enjoy, such as fishing and socializing with friends, due to loss of interest from depression.  The VA psychologist reported that the Veteran stated that his depression started when he could not get adequate employment due to hearing loss; that he was offered several good jobs but employers later took back the offers after he failed medical evaluations because of hearing loss, and he had to take low-paying jobs.  The VA psychologist recorded that the Veteran graduated high school and then almost immediately went into the Army and that he had to repeat the first grade, but otherwise had no problems; and that he worked part-time jobs while in high school(on a chicken farm and at a saw mill.

A June 2013 VA mental health examination revised the Veteran's diagnosis from mood disorder to depressive disorder with bilateral hearing loss and functional status reductions associated with hearing impairment being primary components in the mood complaints with symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and suicidal ideation.  The Veteran was also diagnosed with alcohol dependence, no longer in remission, and received a GAF score of 51 indicating his daily global functioning over the past year.  The comingled symptoms were not amenable to strict separation without resorting to speculation were difficulty in establishing and maintaining effective work and social relationships and mild memory loss, and were productive of occupational and social impairment manifesting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  It was noted that the Veteran had been unemployed since 2011when he was effectively laid off from part-time work cleaning x-ray equipment for a company for 5 to 6 years,  Before that, the Veteran worked full-time as a kiln worker for 9 years.  The Veteran reported that his mood problems deepened with an increase in financial worries and further reported restriction in his hearing abilities and that he remained relatively socially isolated, except for contact with his longtime girlfriend.  The Veteran reported that he feared falling asleep due to recurring nightmares and dying while asleep; experienced visual, aural, and tactile hallucinations; was not currently in formal psychiatric care; used alcohol to self-medicate psychiatric symptoms, and was treated by a licensed psychological associate every 6 months or so.  His current mental status exam included findings of being mildly disheveled in appearance, a guarded and apathetic attitude, being lethargic and fatigued, depressed mood, flat affect, paranoid ideation, possible hypervigilance associated with visual and auditory illusions, mildly slowed mentation and mild memory recall problems; and a history of DUIs from 2003 and before.

A September 2013 VA medical record shows a Substance Use Disorders (SUD) treatment discharge with the Veteran complaining of sleep problems, alcohol dependence, and depressive disorder.

A June 2014 VA medical record shows that the Veteran's alcohol abuse was in remission and he has completed the SUD course; and that his hearing loss was stable with hearing aids. 

In July 2014 correspondence, the Veteran stated that he was too old to qualify for Social Security disability, and that his mental health treatments continued with the private psychologist and licensed psychological associate, who had been treating him since May 2010.

In a July 2014 claim for unemployability benefits, the Veteran also states that he cleaned x-ray equipment from January 2000 to January 2012, and was paid at most $600.00 per month and no longer works due to the service-connected psychiatric disability.

An April 2015 private medical record by the private treating psychologist and licensed psychological associate, who had been treating the Veteran since May 2010, diagnosed a mood disorder secondary to hearing loss, and alcohol dependence in remission, with a GAF score of 37.  They noted that the Veteran felt sad about the 50 years of his life dealing with hearing loss, that he isolated himself more now, that he was more irritable, and that his sleep was worse.  He woke up some nights to the sound of roaring in his ears, but does not like taking sleep medication because it made him feel groggy the next day and he was afraid to drive anywhere.  He feels left out because he could not follow conversations when in a group.  He felt so depressed some mornings that he did not want to get out of bed.  He had a hard time starting projects and a hard time motivating himself.  They opined that it was more likely than not that the Veteran's depression was the result of his service-connected hearing loss, and that the Veteran was considered to be permanently disabled.

A May 2015 VA examination diagnosed depressive disorder.  The examiner noted that the Veteran drank three to four beers or less per week, and that he had a very brief prior substance abuse treatment by VA in 2013, and had periods of no drinking, heavier drinking, and what he currently drank.  In a 90 minute interview, the examiner found that the Veteran's psychiatric symptom severity was mild and that he was without mood symptoms during the exam, but was annoyed by some things, that he generally fell asleep without difficulty except when he was thinking about his finances, and awoke to void at night.  The examiner noted that the Veteran found it difficult to drive in traffic, denied suicidal thoughts in the past several years, had a stable appetite, committed no aggressive acts.  The Veteran believed that people in general were out to get him, spent time gardening around his home, attended church regularly.  The Veteran's longstanding significant relationship with a live-in girlfriend since 1989 continued to do well.  He saw his adult daughter about twice a month.  He had been pleased with his hearing aids.  The VA examiner observed that the Veteran was pleasant, amusing at times, made good eye contact; that his speech was of somewhat slow rate and normal volume; and that he spoke in a logical, goal directed manner; that his thought processes were logical and goal directed, with no evidence of responding to internal stimuli; that he was alert and oriented to person, place, situation, and date; and that he had driven himself to the examination.  The examiner reported that the Veteran maintained that he had no recall of any of the incidents he was accused of during service, and believed that he was wrongfully separated from service, and had planned to remain in service until retirement.  The examiner speculated that the incident surrounding the Veteran's court martial may have played a significant part in the Veteran's working in low paying jobs.  The examination did not include a GAF score.

In connection with the TDIU issue, the VA examiner concluded that the Veteran never left any position of employment due to mental health, and that the monthly payment received from Social Security was not listed as SSDI.  The examiner noted that the private treating record listed no active treatment, only evaluations from 2010 and 2015.  The Veteran's conversational hearing with hearing aids was quite good.  There were very little limitations in this Veteran's functioning due to the psychiatric disability.  The examiner opined that the Veteran's service-connected mood disorder did not make him unable to secure or follow substantially gainful employment consistent with his education and occupational experience of a high school education and last having worked in 2011.

The May 2015 VA medical records list the Veteran's alcohol dependence as a problem since July 9, 2013, and that his history of hearing loss was stable with hearing aids.

A June 2015 VA medical record reports that the Veteran completed an SUD course and was drinking a little bit.

It is noted that the February 2014 remand produced no medical or other records from the Social Security Administration as those records had been destroyed or were unavailable as shown in a July 2014 response from the Social Security Administration.

Prior to June 5, 2013

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disabilities of record, all relevant signs and symptoms have been attributed to the service-connected psychiatric disability.

The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that the service-connected mood disorder more nearly approximates an initial 50 percent rating, but not higher, from August 12, 2010, the date of the first private treatment record diagnosing mood disorder due to hearing loss.  38 C.F.R. § 4.7 (2015).

In assigning an initial 50 percent rating for the mood disorder from August 12, 2010, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for mood disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since August 12, 2010, the effective date of service connection, the Veteran's mental disorder symptoms were manifested primarily by:  disturbances of motivation and mood, circumlocutory speech, flattened affect, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, and impaired abstract thinking, feelings of hopelessness and helplessness, depressed mood, a short temper, irritability, low frustration tolerance, unstable appetite, dysthymic mood, insomnia, fatigue or loss of energy, isolating behaviors, markedly diminished interest or pleasure in all activities, including prior social activities.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that since August 12, 2010, the date of first private treatment record diagnosing mood disorder, the medical evidence does not support a finding of suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown, to include consideration of occasional reports of hallucinations, which are not of such severity, or persistent nature, to warrant a higher rating.

Furthermore, while the Veteran's reports of irritability suggest some difficulty in establishing and maintaining effective work and social relationships, it is not productive of the complete inability to do so or deficiencies in most areas and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  In fact, the Board notes that the Veteran had reported no longer having suicidal ideation since being abstinent for 14 months.  The Veteran reported that his wife had left him as his hearing worsened at some time prior to the June 2010 private medical record.  However, it was not shown that was due to the mental disorder or that resulted in any greater level of social impairment.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a greater level of social impairment.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9435 as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 37 in June 2010 and 55 in May 2011, alone, do not support the assignment of any higher rating during the period in question.

The Board notes the discrepancy in the medical evidence of record because the June 2010 private medical record tends to show more severe symptomatology than the May 2011 VA examination.  The private psychologist found the Veteran to be unemployable.  However, the VA examination found that the Veteran reported occupational impairment more due to hearing loss.  In addition, that examination found that the Veteran had improved with sobriety.  That examination also noted that the improvement with sobriety had preceded the examination by several months, which would date that improvement back to the August 2010 date of service connection.  The Board finds that the May 2011 VA examination provides a more persuasive representation of the Veteran's symptomatology as of the August 2010 date of service-connected because of the sustained sobriety.  That May 2011 VA examination report also comports with the June 2013 examination findings, tending to show a stable situation during this time period.  Nonetheless, the Board has considered residual symptomatology from the more severe period preceding service connection and the effects of that history on the Veteran's occupational and social functioning in finding that a 50 percent rating was warranted.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination report, private medical record, and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has not resulted in more than occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of an initial 50 percent rating since August 12, 2010, the effective date of service connection.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From June 5, 2013, to April 4, 2015

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, all relevant signs and symptoms have been attributed to the service-connected mood disorder.

The Board has considered all the evidence of record and finds that the service-connected mood disorder more nearly approximated the criteria for a 50 percent rating, but not higher, from June 5, 2013, to the date of the VA examination on April 4, 2015.  38 C.F.R. § 4.7 (2015).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.

The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since June 5, 2013, the date of the VA examination, the Veteran's depressive disorder symptoms were manifested primarily by disturbances of motivation and mood, circumlocutory speech, flattened affect, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, impaired abstract thinking, suicidal and paranoid ideation, impairment of short and long term memory, depressed mood, anxiety, mildly slowed mentation, suspiciousness, chronic sleep impairment, guarded and apathetic attitude, lethargic and fatigued, possible hypervigilance associated with visual and auditory hallucinations, and the use of alcohol to self-medicate psychiatric symptoms.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that since June 5, 2013, the date of the VA examination, the medical evidence does not support a finding of suicidal intentions, other than occasional or historical; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  The evidence does not show that the Veteran had deficiencies in most areas as he maintained a social relationship with a girlfriend.  He was found to be mildly disheveled at the June 2013 examination, but that does not rise to the level of neglect of personal appearance of hygiene so as to result in deficiencies in most areas.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown, to include consideration of occasional reports of hallucinations, which are not of such severity or persistent nature to warrant a higher rating.

Furthermore, while the Veteran's reports of irritability suggest some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and is also not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  The Board notes that the Veteran has reported contact with his longtime girlfriend, although remaining relatively socially isolated.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of social impairment.

In addition to the absence of most of the symptoms listed in rating criteria as characteristic of occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 51, alone, does not support the assignment of any higher rating during the period in question.

In reaching the above conclusion, the Board has considered the Veteran's statements regarding the severity of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination report and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximate the criteria for a 50 percent from June 5, 2013, the date of the VA examination, to April 4, 2015.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of April 5, 2015

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, such as alcohol dependence, all relevant signs and symptoms have been attributed to the service-connected mood disorder, also variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss.  The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that his service-connected mood disorder, also variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss more nearly approximates an initial 70 percent rating, but not higher, from April 5, 2015, the date of the most recent private treatment record diagnosing mood disorder secondary to hearing loss.  38 C.F.R. § 4.7 (2015).

In assigning an initial 70 percent rating for the Veteran's mood disorder as of April 5, 2015, the date of the most recent private treatment record diagnosing mood disorder secondary to hearing loss, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since April 5, 2015, the date of the most recent private treatment record, the Veteran's symptoms were manifested primarily by near-continuous depression affecting the ability to function independently, appropriately, and effectively; increased isolative behavior; a belief that people in general were out to get him; increased irritability; worsened sleep preventing him from accomplishing daily tasks, including driving a car; increased difficulty in motivating himself; and difficulty in adapting to stressful circumstances, including work or worklike setting.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, such as judgment, thinking, mood, work, and family relations, the criteria for a 70 percent disability rating.

The May 2015 VA examination shows a markedly different profile of the Veteran.  Both the April 2015 private medical record and the May 2015 VA examination are competent.  The Board finds that the April 2015 private medical record is more probative because the May 2015 VA examination is a first time, one-time 90 minute meeting of the examiner with the Veteran.  On the other hand, the April 2015 private medical record documents the most recent examination/session of an ongoing five year treatment relationship by the same medical professionals, the licensed psychologist and licensed psychological associate since 2010.  A review of the record shows that those sessions were approximately every six months, or at least10 times that the Veteran was examined or treated by the medical professionals, providing them with more familiarity with the Veteran's health and situation and accuracy of observation and diagnoses than the one-time May 2015 VA examiner.

The May 2015 VA examiner did not continue the diagnosis of alcohol dependency even though the Veteran reports to her that he was drinking.  A review of the record within the control of the May 2015 VA examiner shows that the Veteran diagnosed himself as an alcoholic, used alcohol to self-medicate his psychiatric symptoms, attended AA meetings and was in and out of remission during the previous five years.  His alcohol dependency was in remission according to the April 2015 private medical record.  Five weeks later it was not.  The fact that the Veteran was drinking again evidences a decline in mental health, even though the May 2015 VA examiner found him to be amusing and pleasant.  The Board finds that the more persuasive evidence shows symptoms causing deficiencies in most areas.  Therefore, the Board finds that the April 2015 private medical record is found more probative and is relied upon by the Board.

The Board emphasizes that since April 5, 2015, the date of the most recent private examination record, the medical evidence does not support a finding of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or more severe symptomatology such as to warrant a 100 percent rating.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is not shown, which includes consideration of occasional reports of hallucinations, which are of such severity or persistent nature to warrant a higher rating.  The Veteran maintains a relationship with a long-term girlfriend.  Therefore, total occupational and social impairment is not shown as any social impairment is less than total.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent.

In addition to the absence of most of the symptoms listed in rating criteria as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 100 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 37, alone, does not support the assignment of any higher rating during the period in question.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of the psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination report, private medical record, and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The evidence as of April 2015 does not show total social impairment, which is required for the assignment of a 100 percent schedular rating.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, as of April 5, 2015, the date of the most recent private examination record.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to April 5, 2015 the Veteran was service-connected for a mood disorder, variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss, rated 50 percent, and bilateral sensorineural hearing loss, rated 20 percent.  The Veteran's combined rating prior to April 5, 2015, was 60 percent.  

Accordingly, the Veteran did not meet the schedular criteria for consideration for a TDIU prior to April 5, 2015.  38 C.F.R. § 4.16(a) (2015).  However, because there is a suggestion in the record from the June 2010 private medical record, the Board will remand the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 5, 2015, for referral to appropriate department officials for consideration..

Based on the increased rating granted for the Veteran's mood disorder, also variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss, in this decision, as of April 5, 2015, the Veteran is service-connected for a mood disorder, also variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss, rated 70 percent, and bilateral sensorineural hearing loss, rated 20 percent.  The Veteran's combined disability rating is 80 percent as of April 5, 2015.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for that period.  38 C.F.R. § 4.16(a) (2015).

The Veteran has reported that he last worked part-time for a local business cleaning x-ray equipment in 2011 or 2012 and was let go from that job due to a poor economy.  The VA examiner found in 2013 that the Veteran had difficulty in establishing and maintaining effective work relationships.

A review of the record shows that the Veteran graduated high school and then almost immediately went into the Army. He has worked numerous part-time jobs in the past, but his most significant employment was working full-time as a kiln worker for a company for 9 years.  After that the Veteran worked part-time for a local business for which he cleaned x-ray equipment for five to six years, according to the May 2011 VA examination psychologist.  According to the June 2013 VA mental health examination, the Veteran worked 15 hours per week for 10 to 20 years with that same local business.  The Veteran reported that he earned at most $600.00 per month for that work.  The Veteran reported that he was unable to get the type of jobs he aspired to because of his hearing loss, and in 2014 stated that he no longer worked due to the service-connected mental health condition.

A review of the record shows that the Veteran felt sad when he looks back and realized that he has been dealing with hearing loss for 50 years.  He reported that as his hearing grew worse, he became more short-tempered.  His irritability caused problems for him at home and on the job.

Additionally, the April 2015 private psychologist and psychological associate, who have been providing ongoing treatment to the Veteran, found the Veteran to be permanently and totally disabled and unemployable due to the mood disorder and hearing loss, rendering him unable to obtain and maintain gainful employment.  The Veteran's symptoms prevented him from maintaining effective workplace relationships, and the depression significantly affects his mood and motivation. 

In light of the Veteran's occupational background and the functional limitations described in the April 2015 private medical record, the Board finds that the Veteran's service-connected mood disorder, also variously diagnosed as a depressive disorder, associated with bilateral sensorineural hearing loss, is sufficient to make him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level as of April 5, 2015.  Thus, entitlement to a TDIU is warranted beginning April 5, 2015.  However, the Board finds that the Veteran did not meet the criteria for the assignment of TDIU pursuant to 38 C.F.R. § 4.16(a) prior to April 5, 2015, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make his disability rating for a mood disorder inadequate.  When comparing the disability picture of the service-connected psychiatric disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for the mood disorder.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  The Veteran only received treatment every six months for the mental disorder.  A VA examiner found that he did not lose any jobs due to the mental disorder and left his most recent job due to a downturn in the economy.  While there is some interference with employment, that is contemplated by the ratings assigned, and does not rise to the level of marked, even when considering the combined effects of the hearing loss and the mental disorder.  Therefore, the Board finds that the currently assigned schedular ratings are adequate and no referral is required.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating of 50 percent, but not higher, from August 12, 2010, to June 4, 2013, for a psychiatric disability is granted.

Entitlement to a rating in excess of 50 percent, from June 5, 2013, to April 4, 2015, for a psychiatric disability, is denied.

Entitlement to a rating of 70 percent, but not higher, as of April 5, 2015, for a psychiatric disability, is granted.

Entitlement to TDIU is granted as of April 5, 2015.
REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

In this case, a June 2010 private psychiatric evaluation, shortly before the effective date of service connection found that the Veteran was unemployable.  In addition, the Veteran has maintained that he is unemployable due to service-connected disabilities and has not worked since 2011, when he was working part-time.  Therefore, the Board finds that there is evidence of record suggesting unemployability as a result of service-connected disabilities.

Rating boards are required to submit to the Director of the Compensation and Pension Service for consideration all cases where there is evidence that the Veteran is unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board is precluded by regulation from considering the assignment of  TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance and must refer that matter for adjudication, including referral to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b) (2013).

Accordingly, this case is REMANDED for the following:

1.  Refer the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 5, 2015, to the appropriate VA official for consideration.

2.  Then, readjudicate the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 5, 2015.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


